Citation Nr: 1024893	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  10-04 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for prostate cancer as a 
result of exposure to herbicides.

2.  Entitlement to service connection for a skin cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from July 1961 to July 1963.  
He also had a period of active duty training in the United States 
Marine Corps Reserve from November 1957 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.  In April 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is associated with the claims folder and has 
been reviewed.  In addition, in April 2010, the Veteran submitted 
additional information directly to the Board, with a waiver of 
initial RO consideration of the additional information.  This 
additional information is accepted for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's assertions of in-service exposure to herbicides 
at Camp Pendleton are credible and consistent with the 
circumstances of his service; the evidence supports a finding 
that the Veteran's prostate cancer is related to service. 

2.  The preponderance of the evidence does not demonstrate a 
causal relationship between the Veteran's skin cancer and his 
active military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for prostate cancer as a result 
of herbicides exposure have been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009). 

2.  A skin cancer was not incurred or aggravated in active 
military service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2009).  

In correspondence dated May 2008 the Veteran was provided with 
the information and evidence necessary to substantiate his claim.  
Specifically, the RO notified the Veteran of the information and 
evidence that VA would seek to provide and the information and 
evidence that he was expected to provide.  The RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  VA informed him that it 
would make reasonable efforts to help him get evidence necessary 
to support his claim, particularly, medical records, if he gave 
VA enough information about such records so that VA could request 
them from the person or agency that had them.  In that same 
correspondence the RO specifically notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Notwithstanding the May 2008 notice with regard to the Veteran's 
claim for service connection for prostate cancer as a result of 
exposure to herbicides, the Board finds that no undue prejudice 
to the Veteran is evident by a disposition by the Board herein, 
as the grant of service connection for prostate cancer as a 
result of exposure to herbicides is a complete grant of the 
benefits sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009) with 
regard to his claim for service connection for a skin cancer.  
All identified and available service personnel, treatment records 
and medical examination reports, and VA and private treatment 
records, have been secured.  The Veteran submitted an 
investigative report from the Department of the Navy and various 
articles related to herbicides and other contaminants during the 
Vietnam era directly to the Board (with a waiver as described 
above) and such data has been associated with the claims folder.  

The Veteran has not been accorded a VA examination pertinent to 
his claim of service connection for skin cancer.  With respect to 
such claim, an examination for the purpose of obtaining a nexus 
opinion is not needed.  Such development is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the Veteran experienced an event, 
injury or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, injury, 
or disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no competent evidence that skin cancer emanates 
from service.  The Veteran has not claimed and the record does 
not show that it had its onset in service or within the first 
post service year.  Furthermore, there is no competent evidence 
that skin cancer may be associated with any incident in service.  
Since there is no evidence indicating a nexus between skin cancer 
and service, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

The Board notes that multiple attempts were made to the service 
department to verify the use of herbicide agents at Camp 
Pendleton during the Veteran's service at that military base from 
July 1961 to July 1963.  The Marine Corps  responded indicating 
that such records do not exist.  VA Office of Public Health and 
Environmental Hazards was also contacted and they also could not 
verify exposure to herbicide agents.  Further, the United States 
Army and Joint Service Records Research Center (JSRRC) were 
unable to document or verify that the Veteran was exposed to 
herbicides while stationed at Camp Pendleton.  Given the above 
facts, it appears that all available records have been obtained.  
There is no further assistance that would be reasonably likely to 
assist the Veteran in substantiating his claim.  38 U.S.C.A. § 
5103A(a)(2).

II.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  
Prostate cancer can be service- connected on such a basis.  

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran 
was exposed to a herbicide agent (to include Agent Orange) during 
active military, naval or air service and manifests prostate 
cancer to a degree of 10 percent or more at any time after 
service, the Veteran is entitled to a presumption of service 
connection even though there is no record of such disease during 
service.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309(e).

The Veteran contends that he was exposed to herbicide agents in 
service.  The record is clear that the Veteran did not serve in 
Vietnam. The Veteran instead claims exposure due to service at 
Camp Pendleton, California from 1961 to 1963.  Since the record 
shows and the Veteran does not dispute that he had no service in 
Vietnam, the presumption of exposure to herbicides does not 
apply.

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, in such a case, 
presumption is not the sole method for showing causation.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this 
case, the record shows that the Veteran has been treated for 
prostate cancer, therefore whether the Veteran has prostate 
cancer is not at issue.

A.  Prostate Cancer

The Veteran submitted documentation that tends to corroborate his 
assertion of exposure to herbicide agents while at Camp Pendleton 
from 1961 to 1963.

The Veteran has submitted a copy of a report by the Department of 
the Navy addressed to officials of the California Environmental 
Protection Agency and the United States Environment Protection 
Agency, the subject being "Final Investigation Report for 21 
Area and Camp De Luz, MCB Camp Pendleton, CA[.]"  The report was 
generated following a Freedom of Information Act request to 
United States Marine Corps, Naval Facilities Engineering Command 
and United States Environmental Protection Agency regarding use 
of chemicals at Camp Pendleton to support a claim by a Vietnam 
Veteran.  (Report, p. 1).  The report documents field activities 
and analytical laboratory results obtained in accordance with the 
Final Discovery Sites Work Plan.  (Report, p. 1).  

Work was conducted at seven locations at 21 Area and Camp de Luz.  
21 Area, Location 4, is an area located in the central portion of 
the 21 Area.  Personal accounts of historical operations 
indicated this area was used as a maintenance facility, and that 
operations included lawnmower repair, weed control, 
herbicide/pesticide storage and mixing, spray rigs, fertilizers, 
and use of diesel fuel.  The chemicals of potential concern 
(COPC) at 21 Area, Location 4 included chlorinated herbicides, 
organochlorine pesticides, and dioxins/furans.  (Report, p. 6).  
It was concluded that based on calculated toxicity equivalents, 
dioxins/furans concentrations exceed the residential soil 
Regional Screen Levels at location 4 in boring in the surface 
soil sample.  Historical operations included herbicides and 
pesticides storage and mixing.  "Herbicides are known to contain 
dioxins and furans (Harte et. al., 1991; Hay,  1982) and are 
likely responsible for the reported dioxins/furans concentrations 
in shallow soil at [Location 4]."  (Report, p. 8).

According to personal accounts of historical operations at 21 
Area, Location 6, a area located west and northwest of the 
baseball field and running track along the chain link fence that 
separates the developed recreational area and the undeveloped 
brush covered slopes leading down to the saltwater slough, this 
area was used as an unofficial disposable area for wax removal 
chemicals, paint/dye stripping chemicals, and red concrete dye.  
The COPCs used included total petroleum hydrocarbons, volatile 
organic compound, and metals.  (Report, p. 7).

Service personnel records show that for the period from July 18, 
1961 to July 5, 1963 the Veteran was stationed at Marine Corps 
Base, Camp Pendleton and attached to "Base Mat. Co., Base Mat. 
Bn. 1st FSR, FMF."  His DD-214 shows his military occupation 
specialty as supply administration clerk during that period.  In 
his record of service for that period his primary duties are 
listed as storage division, mess man, unit stock man, and supply 
administration clerk.  At his Board hearing the Veteran testified 
that his military occupation specialty was supply administration 
clerk but because he was a low-grade enlisted man he ended up 
basically being a warehouse man.  He worked in "Area 24," which 
contained huge warehouses and outside storage facilities for 
chemicals.  Hearing Transcript (Tr.), p. 4.  The Veteran stated 
that he used the chemical "Agent Orange" to take cosmoline, 
dirt and plastic off of weapons, and as a "parts cleaner."  He 
stated that dioxin or Agent Orange would also remove paint.  Tr., 
pp. 5-6, 9, 16.  The Veteran reported that Area 24 was for 
redistribution and disposal, "it was like a junkyard."  "Gear" 
would be evaluated and if it was determined that it was fixable, 
then he would fix it, but if it could not be fixed, it would be 
sent to the junkyard and he would have to clean it.  Tr., p. 16.  
The Veteran stated that he identified Agent Orange by the orange 
top or stripe on the barrel and he loaded barrels to be shipped 
overseas to Okinawa, Kadena, Vietnam, Saigon, Tan Son Nhut Air 
Base and Camp Chinen.  Tr., pp. 17-18.

Resolving all doubt in the Veteran's favor, the Department of the 
Navy report submitted by the Veteran tends to corroborate his 
claim that he was exposed to dioxin and other herbicide agents 
while serving at Camp Pendleton.  The Board finds the report by 
the Department of the Navy to be probative because it is the 
result of an official investigation by the Department of the Navy 
that specifically addresses the question of whether there were 
contaminants present at Camp Pendleton in the 1960's.  The Board 
finds that the Veteran's assertions of in-service exposure to 
herbicides at Camp Pendleton are credible and consistent with the 
circumstances of his service.  The evidence shows that the 
Veteran was assigned duties as a unit stockman in the storage 
division at Camp Pendleton in the 1960's and the Department of 
the Navy report indicates that 21 Area, Location 4 was a 
maintenance facility and that operations included, herbicide and 
pesticides storage and mixing.  The Department of the Navy found 
that herbicides were present at Camp Pendleton and the Veteran's 
description of experiences at Camp Pendleton tend to support his 
claim of exposure to those herbicides.  Resolving all doubt in 
the Veteran's favor, service connection for prostate cancer as a 
result of exposure to herbicides is granted.  

B.  Skin cancer

The Veteran essentially contends that he has melanoma and basal 
cell carcinoma related to service.  He testified at his Board 
hearing that he has not been told that the melanoma was due to 
exposure to Agent Orange.  He stated that "they don't really 
know where it came from" but "I get what dermatologists here 
call...barnacles."  He disclosed that he has probably had twenty 
removed and do not know if they were melanomas or carcinomas; and 
one was dug from his shoulder not too long ago.  Tr., pp. 22-24.  
He testified that it was about 1999 that he first started having 
trouble.  He stated that he went to the doctor for another matter 
and a growth was discovered on his ear, which was carcinoma and 
not a melanoma.  Tr., p. 23.  

The Veteran's service treatment records are unremarkable for any 
complaints, findings, or diagnosis of, or pertaining to, 
melanoma, carcinoma, or a skin disorder of any kind.  However, a 
May 2003 post-service private treatment note reflects that the 
Veteran was referred for surgery for a basal cell carcinoma of 
the left medial canthus.  The assessment was basal cell 
carcinoma.  A February 2007 VA clinical report indicated the 
Veteran had malignant melanoma in-situ, lentigo maligna type.  
Microscopic examination by VA in September 2007 reveals a 
diagnosis of skin lesion, left upper shoulder, excision: dermal 
scar with no evidence of residual malignancy.  

The Veteran had a visit with a VA primary care physician in June 
2008.  The examination was negative for skin rash, with that 
being the only finding regarding the skin on examination.  
However, the assessment, in pertinent part, was melanoma of skin, 
malignant melanoma in-situ and basal cell carcinoma.  A July 2008 
VA dermatology clinic note notes the Veteran's history of 
melanoma in situ, lentigo maligna type, status post wide excision 
in April 2007 with closely approximated lateral margin, re-
excision September 2007 biopsy, which showed only scar.  Also 
noted was history of multiple basal cell carcinomas.  Further, it 
was noted that the Veteran was there to check out a brown spot on 
his left upper chest, a white spot on his right shoulder and an 
"irritable" spot on the left nose, all of which seemed to have 
cropped up in the last six months.  Examination of the skin 
showed a well-healed scar on the left shoulder without sign of 
recurrence, a brown waxy stuck-on plague on the left upper chest, 
a waxy white stuck-on plague on the right shoulder, red, rough, 
scaly papule 3 mm on the left nasal sidewall and no other lesions 
of concern.  The diagnosis/assessment was history of melanoma, 
lentigo maligna type, status post excision in April 2007 with 
closely approximated borders, re-excision September 2007 biopsy 
showing only scar, no sign of recurrence, history of basal cell 
carcinoma with no sign of new basal cell carcinoma, actinic 
keratosis left nasal sidewall and benign seborrheic keratosis of 
the left upper chest, and right shoulder.  VA progress note dated 
June 2009 reveals the Veteran had a history of basal cell 
carcinoma removal from the eye and ear and a history of melanoma.

The Board notes, initially, that evidence of current disability 
is a fundamental requirement for a grant of service connection.  
See McClain v. Nicholson, 21 Vet. App.  19, 321 (2007) (citing 
Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997)).   In McClain, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
requirement of the existence of a current disability is satisfied 
when a Veteran has a disability at the time he files his claim 
for service connection or during the pendency of that claim, even 
if the disability resolves prior to adjudication of the claim.  
Id. at 321.  There is competent evidence that the Veteran has 
exhibited skin cancer following service and has current 
residuals.  

Regarding continuity of symptoms, the Veteran does not claim to 
have experienced continuous skin problems since active duty.  By 
his own testimony he indicated that his skin cancer started 
around 1999.  Post-service medical records do not demonstrate 
complaints or findings indicative of a skin cancer until May 
2003.  Moreover, he did not raise a claim for a skin disability 
until 2008, well over four decades following his tour of active 
military service.  Therefore, continuity of symptomatology has 
not been shown here, either by the clinical record or by the 
Veteran's own statements.

Additionally, there is no evidence of any complaints, findings, 
or diagnosis of skin cancer within a year after separation from 
service.  Because the Veteran's skin cancer was not manifested to 
a compensable degree within the first post service year, there is 
no rebuttable presumption of service incurrence afforded to 
certain chronic diseases, to include malignant tumors.  38 
U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is no competent evidence or opinion suggesting a 
medical nexus between any skin cancer and the Veteran's service.  
Neither can a skin cancer be presumed as due to in- service 
herbicide exposure.  Neither the Veteran nor his representative 
have claimed, presented or identified any evidence or opinion 
that a skin cancer is due to herbicide exposure.  In fact, at his 
Board hearing the Veteran stated that no doctor had told him that 
the melanoma was due to exposure to Agent Orange and that they do 
not really know where it came from.  Tr., p. 22.

As discussed above, skin cancer is not a presumptive disease for 
those exposed to herbicides.  See C.F.R. §§ 3.307, 3.309.  The 
Secretary of the Department of Veterans Affairs has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for other disabilities, including melanoma, 
basal cell and other skin cancers.  The National Academy of 
Sciences, after reviewing pertinent studies, did not feel that 
the evidence warranted altering its prior determination that 
there was inadequate or insufficient evidence of an association 
between exposure to herbicide agents and the subsequent 
development of skin cancer.  See Notice, 72 Fed. Reg. 32395, 
32397 (2007).

Notwithstanding the Veteran's assertion that his skin cancer 
began many years following service, he believes he has a skin 
cancer that is related to his exposure to herbicides in service.  
To the extent that the holding in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) can be interpreted to enable a lay person 
to speak as to etiology in some limited circumstances in which 
nexus is obvious merely through lay observation, such as a fall 
leading to a broken leg, the question of causation here involves 
a more complex relationship that the Veteran is not competent to 
address.  In Jandreau, 492 F.3d 1372 the Federal Circuit 
determined that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Whether lay evidence 
is competent and sufficient in a particular case is a factual 
issue.  This is not a case where lay testimony can provide a 
nexus between events in service and current disability.  It is 
not readily apparent even to highly trained clinicians what 
diseases are due to herbicide exposure, and the Veteran has not 
established that he is competent to supply a nexus opinion in 
this instance.  The criteria set forth under Jandreau have not 
been satisfied, precluding the Veteran's statements from 
constituting competent evidence of a nexus.

Based on the foregoing, the claim of entitlement to service 
connection for a skin cancer must be denied.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for prostate cancer as a result of exposure to 
herbicides is granted.  

Service connection for a skin cancer is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


